Gerald      C. Mann

.,?T,,HSC:x    Gh~kc:H.,l.


        Department of        Agriculture              Opinion No. O-5350
        Austin, Texas                                 Fk: Efrectlve    date of Senate
                                                      Dill, No. 159, Acts or the
        Attention:                                    48th Legislature
        Hon. W. E. Bussey, Chief
        Weights and Measures
        Division
        Dear Sir:
                   You have recently            requested the opinion of this    de-
        partment’ as to the efrectlve            date of Senate Dill No. 159,    Acts
        of the 48th Leglsl&ure.
                       The Journals of both Houses, which we have examined,
         re:lect    th:;t said bill wes sassed by the Senate on Hey 5, 1943,
         57 vc% cl 23 yeas :o 0 nays.           It was :>assed by the house on
         Xky 6, 19&j, by i vote of lji yess to 1 niy.            The bill    carried
         an emergency clause.       It was filed    in the office     of the Secre-
         tary of St&e on Y&y 18, 1943$ without the Governor’s               signature,
         the Le;lsI.dture     having previously    adjourned on Ma;, 11, 1943.
         c-ithqu;h the bill was filed      in the office    of the. Secretary     of
         St -ite : the Governor filed no objection       to the bill.
                        Section   I4 of    iirticle   IV provides:
                        “I? any bill shall not be returned by the Governor
                 with his objections   wlthln ten dais (Sunday excepted)        ef-
                 ter it shall hzve been &resented to him, the same shall be
                 E lax Fn iike manner as if he k%d signed it unless t.he
                 IeglsI2ture,   by its adjournment, prevent its return, j,~
                 which case it shall be a law u Ie s h shall file         the same
                .wlt.h his cbriect$ons in the officesof   the 3ecretarv     0-f State
                 and nlve no tice tbereoffn      bl c .XO lsmatlo    -a’ith
                 twentl- davs after such ad.iourcment .I’
                   Since the bill contained   an emergency clause and re-
        ceived the required two-thirds    majority  vote of both Houses on
        final passage in order to render the snme effective         as an emer-
        gency measure, and since the Governor failed      to .“file   the same
        with his oblectlonq  in the office   of Secxetary   of State”,    it is
        the opinion of this department thlt the same became effectlve,as
                          !         _,._:.    ‘.‘%..i
                                                                  _-   -..._   --   -.



Department   of Agrlctilture,   page 2     (O-53!%)

an emergency measure on May 18, 1943, the day the same was
riled  ln the office     of the Secretary of State w lthout the
Governor’s   objections.
                                         Yours very     truly
                                         ATTORNEY
                                                GISNERALOF TEXAS
                                         By /s/ E. G. Pharr
                                         E. G. Pharr, Assistant


:iPPROVEDJUN 21, 1943
/s/ .Gerald C. Mann
;i=TORNtiYGENE&L OF TE.X.iS
iQPROVi3D:OPINION COMMITTEE
BY:       BWB, CH.+IRMAN